Citation Nr: 1744170	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right ankle disorder.

2. Entitlement to service connection for a left ankle disorder.

3. Entitlement to service connection for kidney failure.

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for a broken thumb.

6. Entitlement to service connection for broken fingers.

7. Entitlement to service connection for mutilation of genitals, to include sexual dysfunction.

8. Entitlement to service connection for residuals of carotid artery surgery.

9. Entitlement to service connection for sleep apnea.

10. Entitlement to service connection for an acquired psychiatric condition, to include neurosis, dysthymic disorder, stress disorder, chronic depression, anxiety, and psychosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty form March 1975 to March 1979.

These matters come before the Board of Veterans' Appeal (Board) on appeal from January 2010 and January 2015 rating decisions adjudicated by a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board reopened the Veteran's claim for entitlement to service connection for a right ankle disorder and remanded the remaining issues for further development.  The Board again remanded the Veteran's claim for entitlement to service connection for sleep apnea, bilateral ankle disability, kidney disease, hypertension, bilateral hand disabilities, residuals of carotid artery surgery, and erectile dysfunction in November 2016.  It has since been returned to the Board.

The Veteran was provided with a hearing before a Veterans Law Judge in April 2014 at the RO. The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c)(West 2014); 38 C.F.R. § 20.707 (2016).  In May 2016, the Board sent a letter to the Veteran explaining that the Veterans Law Judge who presided over his hearing was no longer able to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge.  In June 2016, the Veteran responded that he did not want another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016 the Board remanded the Veteran's claim for service connection for sleep apnea to obtain a VA opinion as to the etiology of the Veteran's condition.  The evidence reflects that the Veteran underwent a VA sleep apnea examination in March 2017, and a VA opinion was obtained; however, a supplemental statement of the case (SSOC) has not been issued.  On remand, a SSOC should be issued before the case is returned to the Board.

Also in November 2016, the Board deferred a decision on the Veteran's claim for service connection for a bilateral ankle disability, kidney disease, hypertension, bilateral hand disabilities, residuals of carotid artery surgery, and erectile dysfunction pending the AOJ's adjudication of the claim for service connection for lupus, as the claims are inextricably intertwined.  The evidence reflects that in a May 2017 rating decision the AOJ granted service connection for right and left ankle condition residual systemic lupus erythematous.  A review of the Veteran's claims file further suggests that the AOJ is continuing to develop the Veteran's additional claims, with a May 2017 deferred rating indicating that an autoimmune decision benefits questionnaire to include all residuals including the remaining issues on appeal should be completed to obtain evidence as to whether the conditions are caused or aggravated by the Veteran's service-connected lupus.  As the AOJ is continuing to develop the claim and no SSOC has been issued, the Board must again defer adjudication of the claims.

Finally, the record reflects that in March 2015 the Veteran filed a notice of disagreement with the AOJ's January 2015 rating decision denying service connection for an acquired psychiatric condition, to include neurosis, dysthymic disorder, stress disorder, chronic depression, anxiety, and psychosis.  However, no statement of the case (SOC) has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2016).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's pending claims for entitlement to service connection for sleep apnea, bilateral ankle disability, kidney disease, hypertension, bilateral hand disabilities, residuals of carotid artery surgery, and erectile dysfunction.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

2. Send the Veteran a statement of the case concerning his claim for service connection for an acquired psychiatric condition, to include neurosis, dysthymic disorder, stress disorder, chronic depression, anxiety, and psychosis.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




